Title: To Thomas Jefferson from La Valette, 5 March 1783
From: La Valette, Charles François Chandéon, Chevalier de
To: Jefferson, Thomas


        
          A Baltimore ce 5. mars 1783.
         C’est a moy, Monsieur, a vous faire des remerciments de m’avoir favorisé de votre bonne et agreable compagnie, pendant votre sejour a Baltimore; elle a fait mon agrément et mon bonheur: je me rappellerai toujours avec plaisir ce tems heureux, il me donne infiniment de regrets de la préference que vous venés de donner a philadelphie mais il faut scavoir faire des sacrifices aux personnes qu’on aime. Lesperance que vous me donnés de vous revoir a votre passage ici me console et me fait desirer que ce retour soit prochain et que vous me dédomagiés de ce que vous m’avés fait perdre; Soyés assuré du plaisir que jaurai a rechercher votre connoissance  et de mon empressement a saisir Les occasions de vous prouver Les Sentiments dattachement aussi sinceres que Respectueux avec lesquels j’ai L’honneur d’etre Monsieur Votre tres humble et tres Obeissant Serviteur,
        
          Le Ch: de La Valette
        
      